                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  STEVEN WAYNE BONILLA,                              Case No. 18-cv-06435-VC (PR)
                  Plaintiff,
                                                     ORDER OF DISMISSAL WITH
           v.                                        PREJUDICE
  POLICY OF ATTAINDER,
                  Defendant.



        Petitioner Steven Wayne Bonilla is a state prisoner who has filed a pro se petition for a

writ of mandamus against “Policy of Attainder held by the County, Judges, and Court Clerks of

___.” Bonilla has been disqualified from proceeding in forma pauperis under 28 U.S.C.

§ 1915(g) unless he is “under imminent danger of serious physical injury” at the time he filed his

complaint. 28 U.S.C. 1915(g); In re Steven Bonilla, No. C 11-3180 CW (PR); Bonilla v.

Dawson, No. C 13-0951 CW (PR).
        The allegations in this complaint do not show that Bonilla was in imminent danger at the

time of filing. Therefore, he may not proceed in forma pauperis. Furthermore, he may not

proceed even if he pays the filing fee because this court lacks mandamus jurisdiction over a

“Policy of Attainder.” See 28 U.S.C. §§ 1361; 1651. Section 1361 provides, “[t]he district

courts shall have original jurisdiction of any action in the nature of mandamus to compel an

officer or employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.” Id.

        Furthermore, the relief Plaintiff seeks pertains to his ongoing attempts to invalidate his
state criminal conviction. Such claims, if raised, must be brought by Bonilla’s counsel in his
pending federal habeas corpus action, Bonilla v. Ayers, No. C 08-0471 YGR (PR).

       This is not a case in which the undersigned judge’s impartiality might be reasonably

questioned. See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

reason to recuse himself or herself, judge has a duty to sit in judgment in all cases assigned to

that judge).

       The Clerk shall close the case. The Clerk shall return, without filing, any further

documents Bonilla submits after this case is closed.



       IT IS SO ORDERED.

Dated: November 14, 2018
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
